Citation Nr: 1532606	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-40 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of back sprain status-post motorcycle accident, postoperative degenerative joint and disc disease, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board observes that, although the Veteran had requested a hearing before a Veterans Law Judge (VLJ), in May 2014, prior to the scheduling of the hearing, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(e) (2014).

In July 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, to include obtaining a supplemental medical opinion.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative medical evidence of record is against finding that the Veteran's back disorder originated in service, manifested to a compensable degree within one year of service, is related to any incident of service or is secondary to an already service-connected disability.




CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A letter dated in March 2006 letter satisfied the requirements of the VCAA by informing the Veteran of the evidence necessary in order to substantiate his claim of entitlement to service connection on a direct basis.  A second March 2006 letter satisfied the requirements of Dingess/Hartman by advising him of how VA assigns the disability rating and effective date elements of a claim.

The claims folder also contains the Veteran's service and post-service treatment records, as well as VA examination reports dated in April 2007, June 2011, December 2013 and May 2015.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claim that have not already been obtained and associated with the record.  

Review of the VA examination reports reveals several insufficiencies.  The April 2007 examination report reveals that the examiner failed to provide an opinion as to whether the Veteran's claimed back disorder is related to service.  The June 2011 and December 2013 examination reports demonstrate that the examiners reviewed the complete evidence of record, including a history of symptomatology and treatment according to the Veteran, and the June 2011 examiner performed an examination, along with a review of diagnostic test results (the December 2013 clinician reviewed the evidence of record and did not perform an examination).  Unfortunately, these reports were also deemed inadequate based on the insufficiency of the clinicians' opinions.  However, as noted above, the claim was remanded by the Board in July 2014 to obtain an additional medical opinion.  Review of this May 2015 examination report shows that, although the clinician considered the Veteran's contention that his claimed low back disorder is the result of his service-connected right knee disorder, he provided well-thought-out reasons and bases to support his conclusion that the Veteran's back disorder is neither the result of an incident of service, nor is secondary to an already-service-connected disability.  Accordingly, the Board concludes that the reports, taken as a whole, are adequate upon which to base a decision in this case.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection for certain chronic diseases, such as arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran avers that he has a back disability as a result of injuries sustained in a motorcycle accident during active duty service in April 1968.  Alternatively, he contends that he has a back disability as a result of his already-service-connected right knee disorder.  

Review of the Veteran's service treatment records show that in January 1968, the Veteran was treated in the emergency room after reporting that he had been knocked unconscious during an accident when the motorcycle he was riding struck an automobile.  X-rays revealed slight anterior wedging of the T6 or T7 vertebra of the thoracic spine, which the examiner opined was physiologic or related to an old trauma, with no evidence of recurring fracture.  He was diagnosed with a back strain.  During an April 1968 follow-up at the orthopedic clinic, the Veteran reported more or less constant pain in the low back without sciatic radiation.  Upon examination, there was full range of motion of the lumbar spine without spasm, tenderness or radiation, although there was tenderness noted in the thoracic spine area.  Straight leg raising was negative bilaterally and there was no neurological deficit in the lower extremities.  New x-rays of the thoracic spine failed to substantiate the impression of a possible compression fracture or other significant injury.  The clinician opined that the Veteran had sustained a ligamentous injury, which was expected to improve with conservative treatment.  In February 1969, the Veteran was seen on one occasion for reports of back pain; the diagnosis was muscle strain.  There were no further complaints of back problems in service.  During his March 1970 separation examination, the findings for the spine were within normal limits.  The clinician noted that the Veteran had experienced a low back injury in 1968, but noted intermittent episodes of back pain treated with rest and heat with good recovery, no complications and no sequelae.

The claims folder contains no post-service treatment reports documenting treatment for a back injury until February 1999, when the Veteran was seen for back injuries he sustained after falling off the ladder of a tractor at work about five months earlier.  An MRI revealed degenerative disc disease shown as extensive degeneration of the L4-L5 segment and herniation of the left L5-Sl disc.  In March 1999, he underwent a left L5-S1 laminotomy foraminotomy.  The Veteran also reported that he had undergone a bilateral laminotomy decompression of L4-L5 with bilateral discectomies in 1993.

The Veteran was afforded a VA examination in April 2007, at which time, he reported that he had undergone two back surgeries and had experienced increasing back pain since service.  A lumbar spine x-ray demonstrated moderately-advanced degenerative changes in the lower thoracic and lumbar spines, most advanced at 
L4-L5.  Degenerative changes in the L5-S1 facet joints were also noted; there was no acute injury.  As noted above, however, the examiner did not provide a nexus opinion.

In June 2011, the Veteran underwent a second VA examination.  The examiner diagnosed him with moderate to severe lumbosacral degenerative joint disease, but opined that the condition was not related to service.  He stated that multiple examiners at the time of his 1968 motorcycle accident focused on his thoracic spine and the Veteran had undergone his first lumbar laminectomy/foraminotomy in 1993, prior to his work-related back injury in 1998.  He said that the x-rays performed at that time disclosed lumbar spine degenerative joint disease changes, which would not have appeared acutely.

In December 2013, the Veteran's claims folder was reviewed by another clinician for an opinion to include whether the Veteran's lumber disorder was a result of his service-connected right knee disability.  The clinician first noted that it is well-known that the pathophysiologic mechanism whereby one pathologic weight-bearing joint may cause degeneration of an anatomically-separate weight-bearing joint is via a chronically altered gait (limp) causing chronic strain of the separate weight-bearing joint.  Nonetheless, she noted that the Veteran separated from service in 1970 with a normal gait.  She said that if the 1968 motorcycle accident had been associated with major right knee joint trauma, chronic right knee condition would have been present at discharge and post-service.  She added that, if the 1968 right knee trauma suffered during the accident had been significant enough to cause a chronically altered gait (and there was no such right knee documentation through 2007) then degenerative joint disease would have been present in the right knee, which it was not.  She also observed that an April 2010 private orthopedic treatment note documented a one-year history of right lower extremity and knee pain induced by excessive walking and standing (12 - 13 hour shifts at the Veteran's job at Walmart), as well as a recent twisting injury at work; in short, she noted that the Veteran's right knee problems in 2010 were attributed to recent events and not the 1968 motorcycle accident.  Thus, she opined that any altered gait impact of the service-connected right knee disorder on the spine would necessarily date from 2010 forward.  Finally, she noted that the Veteran's thoracolumbar spinal degenerative conditions had an onset of 1993 or earlier, based on the fact that the Veteran had a lumbar laminectomy performed in 1993.  She concluded that since the lumbar spine degenerative conditions preceded the right knee antalgic gait, the spinal degenerative joint disease/degenerative disc disease was not the result of the right knee disability.  

In May 2015, the Veteran was afforded a third VA examination.  The diagnoses were lumbosacral strain and degenerative arthritis of the spine.  He noted that the back strain incurred in service in 1968 had resolved.  He opined that it was less likely than not that the Veteran's right knee disorder had caused or aggravated the back disorder.  He explained that, although the Veteran had undergone right knee surgery in service, the condition did not progress to arthrosis until the 1990's-2000's.  Although the Veteran's back was painful enough to have debridement in the 1990's, there was no evidence of any back treatment for approximately 25 years, which indicated no worsening of the back or mechanical back pain and/or radiculitis from either the 1968 contusion to the back in service and/or some problems with the knee.  Significantly, the examiner noted that the Veteran had undergone five (5) hip operations, including a total hip replacement, and noted that the Veteran "lurched," such that the effect on his gait was far more from the hips than from anything due to the right knee.  Accordingly, he concluded that the Veteran's right knee disorder had had no impact on his back disorder.

Based on a review of the complete evidence of record, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct, presumptive or secondary basis.

With regard to granting service connection on a direct basis, as noted above, there is no evidence in the service treatment records, either in the form of complaints from the Veteran, or statements from clinicians, to show that the Veteran was found to have a chronic back disorder following his 1968 motorcycle accident.  In addition, as no examiners have linked his current degenerative back disorders to the ligamentous injury he sustained in service.

Moreover, because there was no evidence that the Veteran was diagnosed with arthritis of the spine to a compensable degree within one year of separation from service, service connection on a presumptive basis is not applicable.  

With regard to granting service connection on a secondary basis, the Board finds the most probative evidence to be the opinions from the VA examiners who, after examining and thoroughly reviewing the evidence of record, including the Veteran's service and post-service treatment records, and taking his personal statements into account, opined that it is less likely than not that his degenerative back disorder are related to his service-connected right knee disability.  

In addition to the medical evidence, the Board has also considered the statements of the Veteran as to the cause of his back condition.  The Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of a complex disorder of the spine, such as scoliosis.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, although the Board acknowledges the Veteran's belief that his current disorder is the result of service or a service-connected disability, his statements in this regard are not deemed competent.

Accordingly, the Board concludes that the most probative evidence of record is against the Veteran's claim of service connection for a back disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of back sprain status-post motorcycle accident, postoperative degenerative joint and disc disease, to include as secondary to service-connected right knee disability, is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


